                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WARREN GARDNER, et al.,                           Case No. 19-cv-02561-WHO
                                                        Plaintiffs,
                                   8
                                                                                           ORDER DENYING STARKIST'S
                                                 v.                                        MOTION TO DISMISS THE SECOND
                                   9
                                                                                           AMENDED COMPLAINT; GRANTING
                                  10     STARKIST CO., et al.,                             DONGWON'S MOTION TO DISMISS
                                                                                           WITH PREJUDICE
                                                        Defendants.
                                  11
                                                                                           Re: Dkt. Nos. 81, 82
                                  12
Northern District of California
 United States District Court




                                  13
                                              Purchasers of StarKist Co. (“StarKist”) tuna from various states bring this class action
                                  14
                                       lawsuit alleging that StarKist promises consumers that its tuna products are dolphin-safe and
                                  15
                                       sustainably sourced and that those promises are false and misleading. See Second Amended
                                  16
                                       Complaint (“SAC”) [Dkt. No. 75] ¶¶ 12, 14. Plaintiffs seek to hold StarKist’s South Korean
                                  17
                                       parent company, Dongwon Industries (“Dongwon”), accountable as well. Before me is a second
                                  18
                                       round of motions to dismiss. For the reason’s set forth below, StarKist’s motion is DENIED, and
                                  19
                                       Dongwon’s motion is GRANTED with prejudice.
                                  20
                                                                               BACKGROUND
                                  21
                                              I detailed plaintiffs’ allegations in my December 2, 2019 Order granting in part and
                                  22
                                       denying in part StarKist’s motion to dismiss and granting Dongwon’s motion to dismiss with
                                  23
                                       leave to amend. See Gardner v. Starkist Co., 418 F. Supp. 3d 443, 449-54 (N.D. Cal. 2019)
                                  24
                                       (hereinafter “Gardner I”). I incorporate that discussion by reference here.
                                  25
                                              Plaintiffs adequately alleged their state law fraud claims in the First Amended Complaint
                                  26
                                       (“FAC”), but I gave them leave to amend their RICO claim as well as their alter ego and agency
                                  27
                                       theories as to Dongwon. Plaintiffs filed a Second Amended Complaint in response to that Order,
                                  28
                                   1   dropping their RICO claim. See Second Amended Complaint (“SAC”) [Dkt. No. 75]. StarKist

                                   2   again moves to dismiss the SAC for failure to state a claim and Dongwon again moves to dismiss

                                   3   for lack of personal jurisdiction. See StarKist Motion to Dismiss the Second Amended Complaint

                                   4   (“StarKist MTD”) [Dkt. No. 81]; Dongwon Motion to Dismiss the Second Amended Complaint

                                   5   (“Dongwon MTD”) [Dkt. No. 82].

                                   6                                           LEGAL STANDARD

                                   7   I.     RULE 12(B)(6): MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

                                   8          Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss if a claim

                                   9   fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                  10   dismiss, the claimant must allege “enough facts to state a claim to relief that is plausible on its

                                  11   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when

                                  12   the plaintiff pleads facts that “allow the court to draw the reasonable inference that the defendant
Northern District of California
 United States District Court




                                  13   is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

                                  14   omitted). There must be “more than a sheer possibility that a defendant has acted unlawfully.” Id.

                                  15   While courts do not require “heightened fact pleading of specifics,” a claim must be supported by

                                  16   facts sufficient to “raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555,

                                  17   570.

                                  18          Under Federal Rule of Civil Procedure 9(b), a party must “state with particularity the

                                  19   circumstances constituting fraud or mistake,” including “the who, what, when, where, and how of

                                  20   the misconduct charged.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003)

                                  21   (internal quotation marks omitted). However, “Rule 9(b) requires only that the circumstances of

                                  22   fraud be stated with particularity; other facts may be pleaded generally, or in accordance with Rule

                                  23   8.” United States ex rel. Lee v. Corinthian Colls., 655 F.3d 984, 992 (9th Cir. 2011). In deciding

                                  24   a motion to dismiss for failure to state a claim, the court accepts all of the factual allegations as

                                  25   true and draws all reasonable inferences in favor of the plaintiff. Usher v. City of Los Angeles,

                                  26   828 F.2d 556, 561 (9th Cir. 1987). But the court is not required to accept as true “allegations that

                                  27   are merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re Gilead

                                  28   Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).
                                                                                          2
                                   1   II.    RULE 12(B)(2): MOTION TO DISMISS FOR LACK OF PERSONAL

                                   2          JURISDICTION

                                   3          Under Rule 12(b)(2) of the Federal Rules of Civil Procedure, a defendant may move to

                                   4   dismiss for lack of personal jurisdiction. The plaintiff then bears the burden of demonstrating that

                                   5   jurisdiction exists. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004).

                                   6   The plaintiff “need only demonstrate facts that if true would support jurisdiction over the

                                   7   defendant.” Ballard v. Savage, 65 F.3d 1495, 1498 (9th Cir. 1995); Fields v. Sedgwick Assoc.

                                   8   Risks, Ltd., 796 F.2d 299, 301 (9th Cir. 1986). “Although the plaintiff cannot simply rest on the

                                   9   bare allegations of its complaint, uncontroverted allegations in the complaint must be taken as

                                  10   true.” Schwarzenegger, 374 F.3d at 800 (citations omitted). Conflicts in the evidence must be

                                  11   resolved in the plaintiff’s favor. Id. “Where, as here, the motion is based on written materials

                                  12   rather than an evidentiary hearing, the plaintiff need only make a prima facie showing of
Northern District of California
 United States District Court




                                  13   jurisdictional facts. In such cases, we only inquire into whether [the plaintiff’s] pleadings and

                                  14   affidavits make a prima facie showing of personal jurisdiction.” Caruth v. International

                                  15   Psychoanalytical Ass’n, 59 F.3d 126, 128 (9th Cir. 1995) (internal punctuation and citation

                                  16   omitted).

                                  17                                              DISCUSSION

                                  18   I.     FAILURE TO STATE A CLAIM AGAINST STARKIST

                                  19          A.      StarKist’s Motion Violates Rule 12(g)(2)’s Ban on Successive Rule 12(b)
                                                      Motions
                                  20
                                              StarKist moves to dismiss plaintiffs’ fraud allegations as implausible because they have
                                  21
                                       failed to allege how a reasonable consumer could interpret the alleged “dolphin-safe” promise to
                                  22
                                       mean completely free of any possible harm or injury to dolphins. StarKist MTD 6. Plaintiffs
                                  23
                                       argue that I need not reach the merits of StarKist’s argument pursuant to Federal Rule of Civil
                                  24
                                       Procedure 12(g)(2). Plaintiffs’ Opposition to Defendant StarKist Co.’s Motion to Dismiss Second
                                  25
                                       Amended Complaint (“Oppo. StarKist MTD”) [Dkt. No. 84] 2.
                                  26
                                              Rule 12(g)(2) states that “[e]xcept as provided in Rule 12(h)(2) or (3), a party that makes a
                                  27
                                       motion under this rule must not make another motion under this rule raising a defense or objection
                                  28
                                                                                         3
                                   1   that was available to the party but omitted from its earlier motion.” Fed. R. Civ. P. 12(g)(2). Rule

                                   2   12(h)(2), in turn, allows a party to raise a defense of failure to state a claim: “(A) in any pleading

                                   3   allowed or ordered under Rule 7(a); (B) by a motion under Rule 12(c); or (C) at trial.” Fed. R.

                                   4   Civ. P. 12(h)(2). Therefore, under Rule 12(g)(2) and Rule 12(h)(2), a party that seeks to assert a

                                   5   defense that was available but omitted from an earlier Rule 12 motion can only do so in a

                                   6   pleading, a Rule 12(c) motion, or at trial.

                                   7          While Rule 12(g)(2) “technically prohibits successive motions to dismiss that raise

                                   8   arguments that could have been made in a prior motion,” “courts faced with a successive motion

                                   9   often exercise their discretion to consider the new arguments in the interests of judicial

                                  10   economy.” Amaretto Ranch Breedables, LLC v. Ozimals, Inc., No. 10-cv-05696-CRB, 2011 WL

                                  11   2690437, at *2 n.1 (N.D. Cal. July 8, 2011); see also Aetna Life Ins. Co. v. Alla Med. Servs., Inc.,

                                  12   855 F.2d 1470, 1475 n.2 (9th Cir. 1988) (“[C]ourts have discretion to hear a second motion under
Northern District of California
 United States District Court




                                  13   Rule 12(b)(6) if the motion is not interposed for delay and the final disposition of the case will

                                  14   thereby be expedited.”).

                                  15          Plaintiffs contend that StarKist could have made its argument in its previous motion to

                                  16   dismiss and therefore Rule 12(g) precludes it from now asserting it. Oppo. StarKist MTD 2. They

                                  17   cite In re Packaged Seafood Prod. Antitrust Litig., 277 F. Supp. 3d 1167 (S.D. Cal. 2017), in

                                  18   which the court barred StarKist and its co-defendants from bringing a successive 12(b)(6) motion.

                                  19   In that case, the court “previously ruled on Defendants’ motion to dismiss Plaintiffs’ post-2013

                                  20   [price-fixing conspiracy] allegations and denied the requested relief.” Id. at 1175 (emphasis in

                                  21   original). The court held that defendants could not “now again request the same relief,” and

                                  22   “decline[d] to exercise its discretion to disregard Rule 12(g)(2), despite the fact that the Ninth

                                  23   Circuit might well be ‘forgiving of . . . [this] court’s failure to follow Rule 12(g)(2).’” Id. (citing

                                  24   to In re Apple iPhone Antitrust Litig., 846 F.3d 313, 318 (9th Cir. 2017), aff’d sub nom. Apple Inc.

                                  25   v. Pepper, 139 S. Ct. 1514 (2019)).

                                  26          In that case, the factual footing had shifted between the initial and second motion to

                                  27   dismiss. Multiple guilty pleas were entered in the United States Department of Justice’s

                                  28   concurrent grand jury investigation and plaintiffs received approximately 2,000,000 pages of
                                                                                          4
                                   1   documents that were previously only available to the grand jury, which meant that the new

                                   2   Complaint “contain[ed] much more information than their predecessors.” 277 F. Supp. 3d at

                                   3   1172. Although the court found that there was evidence of defendants’ “valid belief that the

                                   4   factual footing in the case shifted such that it would be advantageous to press a new, more-

                                   5   particularized argument that they failed to previously raise,” it nonetheless declined to reach it

                                   6   under its discretion pursuant to Rule 12(g)(2). Id. at 1175.

                                   7          Here, the factual footing has not substantively changed between the FAC and SAC, both of

                                   8   which largely share the same factual material. The few added allegations are not, as StarKist

                                   9   argues, materially different than the allegations in the FAC; if anything, they clarify plaintiffs’

                                  10   100% dolphin-safe allegation from the FAC. The redline comparison submitted by StarKist does

                                  11   not show a “brand new theory concerning how consumers allegedly interpret StarKist’s

                                  12   advertising.” Defendant StarKist Co.’s Reply in Support of Motion to Dismiss Plaintiffs’ Second
Northern District of California
 United States District Court




                                  13   Amended Complaint (“StarKist Reply”) [Dkt. No. 89] 3; see Reply Declaration of Michael C.

                                  14   Lynch in Further Support of Defendant StarKist Co.’s Motion to Dismiss the Second Amended

                                  15   Complaint [Dkt. No. 89-1], Ex. A (redline comparison between the FAC and SAC); see also

                                  16   Oppo. StarKist MTD 5-8 (chart showing minimal alterations between the FAC and SAC).

                                  17          As I previously found in the FAC, plaintiffs’ fraud allegation in the SAC is also based on

                                  18   StarKist’s reassurance to consumers that “[its] tuna is 100% dolphin-safe . . . using fishing

                                  19   methods that do not harm dolphins, exceeding the safety requirements of the [Dolphin Protection

                                  20   Consumer Information Act (“DPCIA”), 16 U.S.C. § 1385].” SAC ¶ 38; Gardner I, 418 F. Supp.

                                  21   3d at 459 (“Plaintiffs have plausibly alleged how StarKist advertised a higher dolphin-safe

                                  22   standard to its consumers and why this promise is false given the fishing techniques it uses.”).

                                  23   Because the allegations are not substantively different in the SAC, StarKist’s argument could have

                                  24   been raised in its first motion to dismiss and its motion violates Rule 12(g)(2)’s ban on successive

                                  25   Rule 12(b) motions.

                                  26          StarKist’s contention that the SAC asserts new allegations is based on its own continued

                                  27   mischaracterization of this case. StarKist Reply 3. In its previous motion, StarKist argued that

                                  28   this case is about its compliance with the federal labeling standard set in the DPCIA. But, as made
                                                                                          5
                                   1   clear at both the hearing and in the Order, the question presented is not whether StarKist satisfies

                                   2   the DPCIA labeling requirements but rather “whether StarKist violates its own dolphin-safe and

                                   3   sustainability promises to plaintiffs and other consumers when it sources its tuna in way it knows

                                   4   kill and harm dolphins.” Gardner I, 418 F. Supp. 3d at 455 (emphasis added). Plaintiffs

                                   5   adequately pleaded their state law fraud claims in the FAC because they alleged that: “(i) they

                                   6   purchased StarKist tuna because they believed it was dolphin-safe based on defendants’ statements

                                   7   about the product; (ii) the statements were not true given that the fishing methods used by

                                   8   defendants,” such as purse seine nets, longlines, and fish aggravating devices (“FADs”), “are

                                   9   known to harm or kill at least some dolphins; and (iii) they would not have purchased the products

                                  10   if they had known the statements were not true.” Id. at 456 (internal quotation marks and citation

                                  11   omitted).

                                  12          Citing to paragraph 71 of the FAC, StarKist unpersuasively argues that the FAC alleged
Northern District of California
 United States District Court




                                  13   that reasonable consumers interpret the “dolphin-safe” logo to mean that StarKist complies with

                                  14   the DPCIA requirements. StarKist Reply 4. “[T]he rest of the FAC, including the type of causes

                                  15   of actions alleged, clarify what this case is really about – false advertising.” Gardner I, 418 F.

                                  16   Supp. 3d at 455. I found that paragraph 71 of the FAC is an “inartfully pleaded paragraph” that

                                  17   “is not enough to recharacterize the rest of the allegations in the FAC.” Id. The 100% dolphin-

                                  18   safe allegation is not a new theory alleged in the SAC, but rather one that was recognized in the

                                  19   FAC and simply clarified in the SAC. See SAC ¶¶ 12, 38.

                                  20          In sum, the court in In re Packaged Seafood Prod. Antitrust Litig. declined to allow a

                                  21   successive 12(b)(6) motion even though the factual footing changed. Here the factual footing has

                                  22   not even changed in a way that would give me some pause before using my discretion to ban this

                                  23   successive 12(b)(6) motion. StarKist could have raised its argument in its initial motion to

                                  24   dismiss. StarKist’s motion to dismiss to the SAC is DENIED.

                                  25          B.      Plaintiffs’ Assertions Regarding How Reasonable Consumers Interpret
                                                      StarKist’s Representations Are Plausible
                                  26
                                              Even if Rule 12(g)(2) did not bar StarKist’s argument regarding plaintiffs’ fraud
                                  27
                                       allegations, the argument fails on the merits. StarKist argues that plaintiffs fail to allege how
                                  28
                                                                                         6
                                   1   reasonable consumers would interpret StarKist’s dolphin-safe label and statements as guaranteeing

                                   2   no harm or injury whatsoever to dolphins. StarKist MTD 9. It contends that the alleged dolphin-

                                   3   safety standard is implausible because it cannot be satisfied by the pole-and-line and trolling

                                   4   fishing method that plaintiffs affirmatively claim are dolphin-safe because even that method

                                   5   results in unintended bycatch of dolphins. StarKist MTD 6-7.

                                   6          Plaintiffs describe the pole-and-line and trolling method as one that “ensure[s] that

                                   7   dolphins (and other bycatch) are not harmed in the fishing process because fish are caught using

                                   8   barbless hooks and poles one at a time near the sea’s surface and unintended captured species are

                                   9   easily released in a timely manner.” SAC ¶ 41. Interpreting this allegation, StarKist argues that

                                  10   the “capture and release of dolphins alone falls short of the no harm to dolphins whatsoever

                                  11   standard that Plaintiffs seek to impose on [it].” StarKist MTD 9.

                                  12          But StarKist misconstrues the allegations as an absolute guarantee that precludes even
Northern District of California
 United States District Court




                                  13   accidental harm. Oppo. StarKist MTD 10. Plaintiffs are not defining “actually dolphin-safe” as a

                                  14   method that can prevent all accidental or unintentional harm to dolphins. They concede that even

                                  15   when employing the best efforts to protect dolphins, some might be accidentally injured and even

                                  16   killed when fishing for tuna. Instead, plaintiffs allege that StarKist promises dolphin-safety while

                                  17   at the same time employing fishing methods that are widely known to kill and harm “substantial

                                  18   number of dolphins.” SAC ¶ 24; see also FAC ¶ 24.

                                  19          This is precisely what I held was adequately alleged in their FAC. Gardner I, 418 F. Supp.

                                  20   3d at 455 (plaintiffs alleged StarKist’s dolphin-safe promise is false because “[it] uses other

                                  21   methods like purse seine nets, longlines and FADs that are known to kill or harm at least some

                                  22   dolphins”) (emphasis added); Id. at 457 (“Plaintiffs plausibly assert that StarKist’s tuna is not

                                  23   actually dolphin-safe because the fishing methods it uses are known to harm or kill at least some

                                  24   dolphins. Specifically, they allege that StarKist uses modern purse seine nets, longlines, and

                                  25   FADs and that these techniques are known to harm or kill at least some dolphins.”) (emphasis

                                  26   added). Plaintiffs repeat these allegations in their SAC and plausibly plead that StarKist misleads

                                  27   consumers into believing it is more committed to dolphin safety and sustainability than it really is.

                                  28   See SAC ¶¶ 40-55; see also id. ¶ 19 (StarKist chairman stating that its “policy will save dolphin
                                                                                         7
                                   1   lives,” and that “[n]othing short of dolphin-safe tuna will be acceptable”); FAC ¶ 19 (same

                                   2   allegation).

                                   3          These allegations are not like those in StarKist’s two supporting cases. In Becerra v. Dr.

                                   4   Pepper/Seven Up, Inc., 945 F.3d 1225 (9th Cir. 2019), the Ninth Circuit was unconvinced by

                                   5   plaintiffs’ construction of the term “diet” on soda cans as allegedly misleading consumers into

                                   6   believing the product would assist in weight loss. The Ninth Circuit found that plaintiffs’

                                   7   interpretation of the term “diet” belied both the dictionary definition of the word when used as an

                                   8   adjective and the common usage of that phrase in the marketplace to denote lower calorie counts,

                                   9   not healthy weight loss management. Id. at 1229-30. Similarly, in Ebner v. Fresh, Inc., 838 F.3d

                                  10   958, 962 (9th Cir. 2016), plaintiffs claimed that the stated weight of a cosmetic lip product was

                                  11   false and misleading because approximately 25% of the lip product was not dispensed by the

                                  12   packages’ screw-like dispensing mechanism. But the Ninth Circuit found that “[t]he reasonable
Northern District of California
 United States District Court




                                  13   consumer understands the general mechanics of these dispenser tubes and further understands that

                                  14   some product may be left in the tube . . .” Id. at 965.

                                  15          Plaintiffs here do not plead that StarKist promised consumers an absolute guarantee; they

                                  16   concede that reasonable consumers understand that even when employing the best efforts to

                                  17   protect dolphins, some might be accidentally injured and even killed when fishing for tuna.

                                  18   Rather, plaintiffs allege that StarKist misled consumers by promising a dolphin-safety level higher

                                  19   than the DPCIA requirements while at the same time employing fishing methods widely known to

                                  20   kill and harm substantial numbers of dolphins. For these reasons, StarKist’s motion to dismiss the

                                  21   SAC is DENIED.

                                  22   II.    LACK OF PERSONAL JURISDICTION OVER DONGWON

                                  23          I previously granted Dongwon’s motion to dismiss the FAC for lack of personal

                                  24   jurisdiction because plaintiffs failed to plead facts sufficient to make out a prima facie case that

                                  25   StarKist and Dongwon are alter egos or agents of each other. Gardner I, 418 F. Supp. 3d at 462.

                                  26   Because the allegations in plaintiff’s SAC still fail to make that showing, I GRANT Dongwon’s

                                  27

                                  28
                                                                                          8
                                   1   motion to dismiss with prejudice.1

                                   2           A.      Alter Ego

                                   3           To plausibly allege alter ego liability, plaintiffs must sufficiently plead that “(1) there is

                                   4   such unity of interest and ownership that the separate personalities or the two entities no longer

                                   5   exists, and [that] (2) failure to disregard their separate identities would result in fraud or injustice.”

                                   6   Williams v. Yamaha Motor Co. Ltd., 851 F.3d 1015, 1021 (9th Cir. 2017) (citing Ranza v. Nike,

                                   7   Inc., 793 F.3d 1059, 1073 (9th Cir. 2015)). I accept that the unity-of-interest factors are

                                   8   sufficiently pleaded. See In re Packaged Seafood Prod. Antitrust Litig., 242 F. Supp. 3d 1033,

                                   9   1065 (S.D. Cal. 2017). In their SAC, plaintiffs make note of this decision and assert the same

                                  10   facts alleged in that case. SAC ¶ 122 (“Judge Sammartino based her decision on the following

                                  11   alleged facts, which Plaintiffs also hereby allege and which meet four of the nine ‘unity-of-

                                  12   interest’ factors.”).
Northern District of California
 United States District Court




                                  13           But plaintiffs are still required to plead the second prong of alter ego liability. “To

                                  14   establish inequity in the absence of alter ego liability, a plaintiff must plead facts sufficient to

                                  15   demonstrate that conduct amounting to bad faith makes it inequitable for the corporate owner to

                                  16   hide behind the corporate form.” Stewart v. Screen Gems-EMI Music, Inc., 81 F. Supp. 3d 938,

                                  17   963 (N.D. Cal. 2015). “Inequitable results flowing from the recognition of the corporate form

                                  18   include the frustration of a meritorious claim, perpetuation of a fraud, and the fraudulent

                                  19   avoidance of personal liability.” Pac. Mar. Freight, Inc. v. Foster, No. 10-CV-0578-BTM-BLM,

                                  20   2010 WL 3339432, at *7 (S.D. Cal. Aug. 24, 2010).

                                  21            In re Packaged Seafood Prod. Antitrust Litig. does not help plaintiffs on the second prong.

                                  22   It “ultimately found no alter ego basis existed because plaintiffs did not allege that an inequitable

                                  23   result will follow if the veil is not pierced.” Gardner I, 418 F. Supp. 3d at 465 n.8 (citing In re

                                  24

                                  25   1
                                        Plaintiffs’ opposition solely focuses on their alter ego allegations and does not address the
                                  26   purported agency relationship between StarKist and Dongwon. Dongwon argues that plaintiffs
                                       have waived their agency relationship argument, but even if consider it, the SAC includes the
                                  27   same conclusory allegation that I previously found inadequate. See Gardner I, 418 F. Supp. 3d at
                                       465-66; compare SAC ¶ 116, with FAC ¶ 107 (“Dongwon controlled all aspects of StarKist’s
                                  28   canned tuna business, including production, marketing, pricing, sales, hiring, budgeting, and
                                       capitalization.”).
                                                                                          9
                                   1   Packaged Seafood Prod. Antitrust Litig., 242 F. Supp. 3d at 1063).

                                   2              Plaintiffs similarly fail to allege an inequitable result here. First, they argue that Dongwon

                                   3   “directly participated in” StarKist’s false advertising campaign. Plaintiffs’ Opposition to

                                   4   Defendant Dongwon’s Motion to Dismiss Second Amended Complaint (“Oppo. Dongwon MTD”)

                                   5   [Dkt. No. 85] 10. But plaintiffs’ allegations in support of this contention are not new; their

                                   6   argument in opposition to this motion is almost verbatim to their opposition to Dongwon’s initial

                                   7   motion to dismiss the FAC. Compare SAC ¶ 31, with FAC ¶ 31; compare SAC ¶¶ 45-53, with

                                   8   FAC ¶¶ 45-53; compare SAC ¶ 56, with FAC ¶ 56; compare SAC ¶ 59, with FAC ¶ 59; compare

                                   9   SAC ¶ 60, with FAC ¶ 60; compare SAC ¶¶ 61-62, with FAC ¶ 61-62; compare SAC ¶ 115, with

                                  10   FAC ¶ 106; compare SAC ¶ 168, with FAC ¶ 205; compare Oppo. Dongwon MTD 10-13, with

                                  11   Plaintiffs’ Opposition to Defendant Dongwon’s Motion to Dismiss First Amended Complaint

                                  12   [Dkt. No. 55] 9-12. I have already rejected these allegations as insufficient to establish “conduct
Northern District of California
 United States District Court




                                  13   amounting to bad faith.” Gardner I, 418 F. Supp. 3d at 465.

                                  14              Second, plaintiffs contend that respecting Dongwon’s separate corporate form would

                                  15   “frustrat[e] a meritorious claim” and would “result in Dongwon’s undeserved evasion of liability.”

                                  16   Oppo. Dongwon MTD 12. Again, they fail to allege how. See Gardner I, 418 F. Supp. 3d at 465

                                  17   (“StarKist is properly before the court to answer plaintiffs’ allegations that it falsely advertised its

                                  18   tuna.”).

                                  19              Finally, plaintiffs previously pointed to a separate criminal case before Judge Edward M.

                                  20   Chen, where StarKist provided its financial statements to argue that it should not be required to

                                  21   sell its $154 million asset in Techpack Solutions Co. Ltd. in order to pay a criminal fine greater

                                  22   than $50 million. Gardner I, 418 F. Supp. 3d at 464. But plaintiffs failed to “explain how Judge

                                  23   Chen’s finding that Dongwon could help StarKist pay its criminal fine necessarily shows that

                                  24   StarKist is inadequately capitalized such that it cannot function as a company.” Id. Their

                                  25   allegations in the SAC fare no better. The only paragraph added to this point is conclusory. See

                                  26   SAC ¶ 139 (“Fifth, Dongwon engaged in bad faith by looting the assets of StarKist as it was

                                  27   already in a ‘precarious’ financial position when it sold Techpack to StarKist at the time StarKist

                                  28   knew it was under criminal investigation for illegal price-fixing.”).
                                                                                            10
                                   1          Dongwon asserts that it does not own and has never owned any interest in Techpack and

                                   2   therefore could not have sold any such interest to StarKist. Dongwon MTD 10; see Declaration of

                                   3   Kiyun Yun in Support of Dongwon Industries Co. Ltd.’s Motion to Dismiss [Dkt. No. 82-1] ¶ 19.

                                   4   But even taking the plaintiffs’ allegation as true, there is no factual allegation in the SAC showing

                                   5   that either the Techpack investment or the dividend were done in bad faith. Absent factual

                                   6   allegation to support this bare assertion, plaintiffs cannot satisfy the second prong of the alter ego

                                   7   test. See Hall-Magner Grp. v. Firsten, No. 11-CV-312 JLS (POR), 2011 WL 5036027, at *5 (S.D.

                                   8   Cal. Oct. 24, 2011) (rejecting the plaintiff’s alter ego argument where it failed to present any

                                   9   evidence of fraud or injustice).

                                  10          Plaintiffs request that I permit jurisdictional discovery. Oppo. Dongwon MTD 13. But a

                                  11   court need not permit discovery “[w]here a plaintiff’s claim of personal jurisdiction appears to be

                                  12   both attenuated and based on bare allegations in the face of specific denials made by the
Northern District of California
 United States District Court




                                  13   defendants.” Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1160 (9th Cir. 2006) (internal quotation

                                  14   marks omitted). Given that plaintiffs have twice failed to assert facts sufficient to confer alter ego

                                  15   liability over Dongwon, Dongwon’s motion to dismiss for lack of personal jurisdiction is

                                  16   GRANTED with prejudice.

                                  17                                              CONCLUSION

                                  18          Dongwon’s motion to dismiss is GRANTED, with prejudice, for lack of personal

                                  19   jurisdiction. StarKist’s motion to dismiss the fraud claims for failure to state a claim is DENIED.

                                  20          IT IS SO ORDERED.

                                  21   Dated: March 31, 2020

                                  22
                                                                                                     William H. Orrick
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         11
